 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDArlington Hotel Company, Inc. and InternationalLadies' Garment Workers' - Union, AFL-CIO.Cases 26-CA-8974 and 26-CA-902412 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 August 1982 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent and the General Counsel each filed ex-ceptions and supporting briefs, and the ChargingParty filed a brief in opposition to the Respond-ent's exceptions.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light• of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions as modified and to adopt the recom-mended Order as modified.3The judge found that the Respondent violatedSection 8(a)(1) and (3) of the Act by implementinga striker recall policy which restricted the recall ofstrikers to their prestrike positions and resulted inthe preferential hiring of new employees in jobswhich, the parties stipulated, the unrecalled strikerswere qualified to perform. Inasmuch as valid busi-ness considerations might well justify such restric-tive recall measures, our affirmance of the judge'sabove findings rests on the evidence of recordwhich belies any possible business justification forthe Respondent's recall procedure here.The judge found there is ample evidence of theRespondent's avowed policy favoring cross-train-ing and multiple capabilities for all hotel employ-ees. The record evidence concerning the Respond-ent's past transfers†of a painter to dishwasher tohouseman; houseman to hotel trainee; bar porter tofurniture refinisher; bartender to room service man-ager†serves to establish the disparateness of pro-mulgating those jobs as separate work functions forpurposes of recalling economic strikers who havemade unconditional applications for reinstatement.A further illustration of the Respondent's inconsist-ency vis-a-vis employment and recall policy isRespondent has requested oral argument This request is herebydented as the record, the exceptions, and the briefs adequately present theIssues and the positions of the parties2 In the absence of specific exceptions thereto, we adopt pro forma theJudge's finding that the Respondent violated Sec 8(a)(1) and (3) of theAct by refusing to reinstate striker Aretha Collins3 We have concluded that a broad remedial order is inapposite and wehave substituted the narrow injunctive language See IfIckmott Foods, 242NLRB 1357 (1979)shown by the separate grouping of Dining RoomPM and Dining Room AM on the recall documentdespite the lack of evidence that the Respondentever classified new dining room hires as PM orAM. Accordingly, for the above reasons and thetotal absence of evidence of any business justifica-tion for the recall procedure utilized by the Re-spondent, we affirm the judge's finding that theRespondent violated Section 8(a)(1) and (3) of theAct.4ORDERThe National Labor Relations Board adopts theOrder of the administrative law judge as modifiedbelow and orders that the Respondent, ArlingtonHotel Company, Inc., Hot Springs, Arkansas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.4 We are unable, due to the absence of striker seniority dates, to passon the accuracy of the respective strikers' recall dates as found by theJudge We will accordingly refer the matter to the compliance stage ofthis proceedingAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminate against striking em-ployees who have applied for reinstatement at atime when their former positions were occupied byreplacement employees by refusing to offer eachreemployment to an existing vacancy.WE WILL NOT give job preference to newlyhired employees over our returning striker employ-ees.WE WILL NOT give job preference to striker re-placement employees over our returning strikeremployees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.273 NLRB No. 35 ARLINGTON HOTEL CO211WE WILL offer each striker against whom we-have found to have been discriminated full and im-mediate reinstatement to his or her former job or,if that job no longer exists, to a substantially equiv-alent position of employment without prejudice tohis or her seniority or other rights and privilegespreviously enjoyed; and WE WILL make each strik-er whole for any loss of pay suffered as a result ofthe discrimination against her or him, with interest.ARLINGTON HOTEL COMPANY, IN-CORPORATEDDECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge Thiscase was tried before me on December 9, 10, and 11,1981, in Hot Springs, Arkansas, based on amendedcharges filed by International Ladies' Garment Workers'Union, AFL-CIO (the Union). on March 23 and April22, 1981, and a complaint issued by the Regional Direc-tor for Region 26 of the National Labor Relations Boardon May 29, 1981 1 The complaint alleges that Arlington- Hotel Company, - Inc. (Respondent) violated Section8(a)(1) and (3) of the Act by refusing to reinstate eco-nomic strikers to their former positions or substantiallyequivalent positions after the strikers, made an uncondi-. tional offer to return to work. Respondent's timelyanswer denied the commission of any unfair labor prac-tices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to ,intro-duce evidence, and to argue orally. Briefs Were submit-ted by the- General Counsel, Respondent, and the Union.All briefs were duly considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the following2FINDINGS OF FACT•I. JURISDICTION AND STATUS OF LABORORGANIZATION†PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I- findthat Arlington Hotel Company, Inc. is an Arkansas cor-poration engaged- in the operation of a nonresidentialhotel in Hot Springs, `Arkansas. Jurisdiction is not inissue. Arlington Hotel Company, Inc. annually in thecourse ' and conduct of its - business operations derivesgross revenues in excess of $500,000 and purchases andreceives at its Hot Springs, Arkansas facility goods andmaterials valued in excess of $50,000 directly from pointslocated outside the State of Arkansas. I conclude andfind that Arlington Hotel Company, Inc. is an employerAll dates herein are in 1981 unless otherwise indicatedI Jt Exhs 1 and 2 are received Into the recordengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActThe complaint alleges, Respondent admits, and I con-clude and find that the Umon is a labor organizationwithin the meaning of Section 2(5) of the ActII. OVERVIEW3Respondent operates a resort hotel in Hot Springs, Ar-kansas throughout the year. Besides the horse raceseason, there is tourism and visitations to the naturalspring baths. General Manager Horst Fischer came tothe hotel during the winter of 1979 It was his functionas general manager to revitalize an ailing facility. Heproceeded to upgrade the services of the facility to afirst-class establishment for guests Included in Fischer'srenovations were a new chef and reorganization of thevarious functions such as food, beverage, and specialtypreparations and the service facilities to dispense theproducts. As a result of the changes, a gourmet diningroom was added to the hotel. By the fall of 1980 thechanges were well in place and the hotel was functioningas a first-class resort under the guidance of Fischer. Thehorse race reason runs from February 5 to April 11 an-nually and the 1981 season brought over 1000 guests tothe hotel. Fishcer's expectations were to maintain 99-per-cent 'occupancy. The race season is one of the busiesttimes for the hotel and the 81 season was interrupted bya strike called by the Union Fischer was notified of, theimpending strike on March 12 by an official of theUnion. The following morning approximately 66 employ-ees did not report for work. Respondent began hiring re-placement employees to carry on its business. After thestrike Respondent began recalling the striking employeesit considered eligible for reinstatement.III THE ALLEGED UNFAIR LABOR PRACTICESA Strike's End, Offer to Return; Recall Procedure" The uncontroverted and/or corroborated evidence in' the record discloses the following-The strike which began on the morning of March 13ended at 5 p.m on March 16 when the Union sent. Re-spondent a telegram. The telegram readsOn behalf of all striking employees we hereby applyunconditionally for reinstatement to their old posi-tions and/or their maximum employment rightsunder the law.On March 17 the striking employees returned individ-ually and presented Respondent's management with aform letter which reads:I hereby apply unconditionally for my old job back,or if my old job is not available, my maximum em-ployment rights under the law. Please consider thisa continuing application for employment.3 The facts necessary to resolve the issues in this case are largely un-disputed Several fact Issues Involving conduct of individual employeeswill be determined as they arise 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent ceased hiring replacements on March 16and devised a recall system to implement the placementof returning strikers. Fischer had prepared a list from in-formation supplied by department heads detailing all em-ployees who had not repotted for working during thestrike to enable Respondent to determine who had to bereplaced during the strike. This list plus a list of employ-ees- hired as replacements formed the basis for the recallsystem on March 16. All jobs in the hotel which includ-ed striking employees were grouped into categories andstructured as the striking employees' former positionsand substantially equivalent positions. All striking em-ployees were listed by seniority within each categoryand any vacancies existing in any category were filled bythe most senior striker who held that vacant positionbefore the stnke. On this basis 31 strikers were reinstatedto their former positions. .All remaining strikers wereconsidered by Respondent to be permanently replaced.Any vacancy arising in any category of the recall listwas filled by the most senior replaced striker who hadoccupied the position before the strike. All other vacan-cies occurring in the hotel were filled by newly_ hiredemployees without any consideration being given tostriking employees awaiting return to work. Fischerstated that it was indicated to him very plainly that thestrikers wanted their jobs back and there was just noother way to call them back except to their old job. Forwhatever reason, Fischer established the policy thatstriking employees would only be recalled to their spe-cific prestrike job Fischer also stated that he did notconsider any striking employees' work history in thehotel or any -past experience in classification of workother than the employee's prestrike classification whenrecalling replaced strikersAs a result of Respondent's devised recall system andits policy to only recall strikers for vacancies in theirspecific prestrike position, 25 striking employees werenot recalled to work. The 25 were composed of 5 maids,1 floor supervisor in housekeeping, 1 evening waitress inthe Venetian dining room, 4 morning waitresses in theVenetian dining room, 1 garde-manger, 1 room servicewaiter, 4 cashiers, 2 bellmen, 3 banquet employees, 1maintenance man, 1 furniture refinisher, and 1 carpenter.The five maids were grouped for recall as housekeeping-maids-permanent.4 Ann Pascoe, the floor supervisor, wasgrouped separately under housekeeping. The diningroom bus help grouping was divided between busman,p.m. waitresses, -and a.m. waitresses with only the- Vene-tian dining room represented.5 The kitchen group wasdivided into cooks, pantry, pantry temporary, stewards,and garde-manger, naming Frank Avant as the incum-bent. Room service was a separate grouping showingRichard Alexander as the only striker Cashiers weregrouped as permanent and temporary with Bertha Wel-helmi and Linda Portwood as permanent and FreidaWallace and _Gloria Morse as temporary. Frank Jonesand Nathan Dendy were grouped as bell stand: Three4 Aretha Collins, Betty Omans, Joyce Richardson, Wanda Morgan,and Mary Willis5 Waitresses•p m, Helen Lloyd, a m, Violet Doll, Debbie Mauldin,Marie Halpam, and Maggie Brundageemployees, Barbara Dooley, Rita Taylor and- LillieBoone were grouped under the heading banquet. Theengine room was represented by separate groupings:maintenance, naming Monte Cales, furniture, namingWade Ashburry; carpenter, naming Leroy _Doll. Othergroupings contained striking employees who wereamong the 31 recalled immediately or the 10 . recalledwithin several weeks The striking employees who weredenied immediate recall were, according to Respondent,either not needed to carry on its business at- strikes endor had been replaced permanently by an employee hiredduring the strike with the following exceptions: Aretha,Collins, maid, denied recall due to strike misconduct;Mane Halpain, a.m. waitress, denied recall due to outsideemployment; Frank Avant, garde-manger, denied recalldue to abolishment of his position; and Freida Wallace,cashier, who could not be located by Respondent forrecall. Excluding the two bellmen, Respondent recalledall other strikers eligible for recall before the case cameon for trial.The record evidence shows that housekeeping maidsOmans, Richardson, Morgan, and Willis were recalledon May 7. Floor Supervisor, Pascoe wis recalled onSeptember 4. Waitress Lloyd was recalled on April 23and waitresses Doll, Mauldin, and Brundage were re-called August 5. Room service waiter Alexander was re-called April 29. Of the cashiers; Welhelmi was recalledJuly 2, Portwood was recalled September 8, and Morsewas recalled October 12. Banquet waitresses Taylor,Dooley, and Boone were reinstated to the banquet calllist on July 3. Engine room strikers were recalled as fol-lows: maintenance, Cales on August 20; furniture, Ash-berry , on September 8, and Carpenter, Leroy Doll onOctober 27.General Counsel's Exhibit 4 is the compilation madeby Respondent of striking employees and their respectivegroupings. Replacement employees hired during thestrike are listed within their respective group to the righton the exhibit.B. Ineligible for:RecallAretha Collins was denied recall because Fischer iden-tified her as making a threat to a nonstriking employee.Fischer testified that he had feedback on March 13 thatan employee was somehow threatened. Fischer had thenon-striking employee brought to his office. The employ-ee, Angela Brown, was interviewed by Fischer and hisattorney Fischer stated that Brown related an incident inthe hotel lobby where four or five maids, as they walkedthrough the lobby, said to Brown, "We're going to beatthe fat off you after work tonight." Brown identifiedAretha Collins as the declarant and said that the state-ment was directed to her. Brown also named Lois Rich-ardson and Mary Willis as among the group of maids.Fischer stated that Brown did not disclose any furthersubstance of the conversation Fischer said that Brownwas distressed, crying, and upset and afraid to go homeat night now. The hotel saw that she had a cab -thatevening to go home. Fischer and his attorney decidedthat Collins was to be denied recall. as a result of the in-cident without any further investigation ARLINGTON HOTEL CO213Collins testified that she went through the picket lineon Friday, March 13, to get her paycheck accompaniedby four other employees, Johnnie Moore, Joyce and LoisRichardson, and Lula Mae Buckley. As they walkedthrough the lobby they saw Angela Brown dusting. Col-lins said to Brown, "You're down here dusting, and theyare down there picketing. You need a whipping girl"Brown smiled back at Collins but did not respond. Col-lins has known Brown for 3 or 4 years since Brown hasworked at the hotel. Brown is the inspectress on thefloor, that Collins worked on as a maid Collins returnedto work on March 18 but was told by Fischer she hadbeen replaced temporarily and would be recalled in amonth or so by seniority. Fischer did not then, nor since,say anything to Collins about misconduct during thestrike.Angela Brown testified that she worked with Collinsboth as a maid and a supervisor for a couple of yearsWhen the strike started she was working in the lobby.As she was heading for an elevator she heard someonesay, "Girl when you get off work we're going to beatthe fat off you." Brown turned around and saw Collinsand several other maid-housekeepers. Brown reportedthe incident to her supervisor, who in turn informedFischer. Brown stated that she was not upset nor crying'over the incident when it happened or when she report-ed it to Fischer. Brown also stated that she and the othermaids, including Collins, joke with one another while inthe hotel.Marie Halpain was denied recall because she obtainedemployment elsewhere during the strike. Halpain hadworked at the hotel as a waitress in the Venetian diningroom for 5 years, 10 months, and 12 days. She went onstrike from March 13 to March' 16. On March 17, shepresented a copy of the union form letter to Fischer.Halpain testified that Fischer said, "As of now you havebeen replaced, but when your job becomes available, youwill be called back." During the strike while the raceseason was in full swing, Halpain worked two nights at aneighborhood steak house replacing a girl who was offsick on the weekend. On July 22, after her unemploy-ment ceased, Halpain began working casual at theDowntowner in Hot Springs. She had no other employ-ment during the strike or since the strike ended. In Octo-ber, Halpain contacted Fischer by phone inquiring whyshe had not been recalled and stating that she wanted toreturn to work. Fischer responded, "Marie, your namehad been erased from the list." Halpain asked why, andFischer mentioned something about a steak house. Hal-pain told Fischer she only filled in for another girl andFischer said, "I'll talk to my attorney, and get back toyou." Halpain has not, to date, received any responsefrom Fischer.Fischer acknowledged that Halpain returned for workat strikes end but was not recalled. Fischer learned fromsupervisors 2 to 3 weeks after the strike that Halpain wasworking in a steak house as a waitress, a job equal to herformer position at the hotel. At this time Fischer in con-sultation with counsel eliminated Halpam for recall. Sub-sequent to the decision not to recall Halpain, Fischer wascontacted by Halpain on two occasions Once in thesummer and second in late fall. On the first occasionFischer confronted Halpain with the steak house employ-ment and she stated to Fischer that it was temporarywork during the race season only. Halpain. told Fischerthat the steak house was closed down and she was notpresently working and wanted to return to the hotelFischer testified, "She said, 'Why did you not call meback,' and I said, 'You have another job." Fischer in-formed counsel of Halpain's circumstances but her re-moval from the recall list remained extant. During thesecond conversation Halpain told Fischer that she wasdesperate to go to work but she was not recalled. Otherwaitresses who participated in the strike were recalledand new employees were hired off the street throughoutthe summer and fall.Frank Avant was refused recall because his former po-sition was abolished prior to the end of the strike. Theuncontroverted evidence in the record shows that Avantwas employed in the mid-1950s In 1977 he was classifiedas butcher at $3.40 an hour. In January 1978 he was puton a salary of $500 biweekly. A year later his salary wasincreased to $540 and he was reclassified as assistantchef. In February 1980 he received a $60 salary increasebut the hotel records show no classification at that time.Fischer testified that when he assumed the helm in thefall of 1979 he found kitchen conditions deplorable inthat canned and frozen foods were used exclusively andhe set out to change that. Fischer immediately hired anexecutive chef, Paul Healy, demoted the former chef,Parker, to sous chef, removed Avant from as.sistant chefto the pantry, and hired two new sous chefs Fischerfound that kitchen employees had certain' titles but didnot necessarily perform the duties of the title Fischerwas particularly concerned about establishing a basickitchen first and then getting fancy. Fischer's policy is touse everyone in the kitchen to do any job especiallyduring rush times. Fischer himself worked in the kitchento get first-hand knowledge of how employees func-tioned He was not impressed with Avant, particularly inthe area of cooperating with other employees. In mid-1980 Fischer hired a food and beverage director, HeinzGraf Polke, to share the responsibilities with chef Healy.By the fall of 80 Fischer directed chef Healy and Polketo lower the cost of the kitchen and to improve the effi-ciency. Polke and chef Healy discussed the kitchen situa-tion for several months and decided on March 16 toabolish the position of garde-manger. They jointly madethe decision and Fischer approved the decision. WhenAvant offered to return after the strike Fischer told himhis prestrike position of garde-manger had been abolishedand he would not be recalled.Chef Paul Healy testified that he was employed by Re-spondent on November 26, 1979 After the prior chefwas demoted and Avant was moved to the pantry, 'Healyand Fischer decided that Avant's creative abilities wouldqualify him to be garde-manger. A garde-manger tradi-tionally is in charge of cold production in the kitchen,including salads, hors d'oeuvres, cold hors d'oeuvres, ca-napes, and some cold meats such as corned beef andturkey, also makes decorative pieces for buffets, aspics,ice carvings, cheese mirrors, and cheese trays. ChefHealy considered Avant a good cook and qualified to 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDperform as garde-manger albeit he had -difficulty helpingother employees and cooperating with supervision forextra duties., e.g.,' Avant did not like to do the ice carv-ings or work extended hours at the hot stone. Nonethe-less,' Avant performed the tasks of a garde-manger -with-out incident until October 1980 At this time Avant wasmoved to the pantry and assumed additional duties of thea la carte variety. This move eliminated one pantry em-ployee and was designed to make the kitchen prepara-tions more cost effective. Avant functioned in this capac-ity up to the strike although chef Healy and Polke con-tinued their review of kitchen procedures to furthereliminate waste and inefficiency. Immediately after NewYears' Day 1981 one of the three sous chefs quit. There-after, chef Healy discussed with Fischer the need for fur-ther reductions of personnel in the kitchen to lower cost.Avant was among the highest paid help in the kitchenand his productivity was -weighed against cost to thehotel. Both Healy and Fischer felt a lot of payroll wastied up in a low production position When Avant choseto Join the strike chef Healy parceled his duties amongthe kitchen employees who were not as busy as theyshould have been and on March 15 or 16 made a jointdecision with Polke to close the position of garde-manger for, economic reasons. Chef Healy, however, hadno intention of terminating Avant as an employee. Withemployees out on strike Healy fully realized that thegarde-manger position -was an ,unnecessary luxury. After-the strike was over the four pantry employees that hadparticipated were recalled to their former positions. Inaddition, after the strike ended chef Healy needed morehelp in the kitchen and during the months following thestrike hired 6 pantry employees, 26 stewards, 9 dishwash-ers, and. 6 cooks. Cooks were hired on March 25, April27,July 2, August 5, September 11 and 28, and October28,including a, replacement for an interim cook who hadquit. By August Polke and Healy needed an additionalsous chef at a salary comparable to Avants' so Polkeplaced an advertisement in the local paper. The ad wasseeking an experienced sous chef with garde-manger ca-pabilities. Chef 'Healy. did not consider Avant for any ofthe positions that were filled following the 'end of thestrike nor did he consider Avant qualified as a sous chefChef Healy testified that Avant was Capable of perform-, ing the tasks for which he had hired new employees, butadded, "Aren't we reaching the point of asking a brainsurgeon to take out a splinter." Healy stated that Avantwas overqualified even for the cook's positions.C. Analysis and Conclusions •The General Counsel's complaint .alleges that the strik-ing employees on March 16 made, an unconditional offerto return to their former or substantially equivalent posi-tions of employment and that Respondent refused to re-instate or offer to reinstate the named employees to theirformer or substantially ,equivalent positions of employ-ment because the employees engaged in strike activity 6Respondent's answer denied that the employees of-fered to return to -substantially equivalent positions and6 The economic nature of the strike is not in disputethat the refusal to reinstate or. offer to reinstate the em-ployees was due to their strike activity.The issues drawn at the trial of the case center on' Re-spondent's designed recall procedure and the results ofthat procedure. The General Counsel contends that-anystriker who was denied an opportunity to return to workin a substantially equivalent position prior to recall to •aprestrike position is a discrimifiatee. Respondent con-tends that the strikers sought only their prestrike posi-tions expressing no interest in any other positions. Withthree exceptions, the opposing contentions cover all 25striking employees named in the complaint. The circum-stances surrounding the failure to recall Frank Avant,Marie Halpain, and Aretha Collins are separate and dis-tifict.-At the outset it seems appropriate to note that this isnot a case ,where the employer,',s, productivity suffered asa result of the strike (not just because the strike was ofshort duration but additionally Respondent basically op-erated a service organization) nor was there any increasein business during the strike which necessitated an expan-sion of services The Union called the strike at the heightof Respondent's busiest season in an obvious _attempt tostrengthen its position as representative of the employees.Either through miscalculation or lack of support thestrike lasted only 2 days. Admittedly, the timing of thestrike was not lost on Respondent for Fischer opinedthat the Union attempted to shut him down at the heightof his busiest, season Neither was the short duration ofthe strike any consolation to Respondent for Fischerviewed the nonstriking employees as loyal employeeswho _deserved rewarding treatment from Respondent.Fischer took his hat off to the employees who workedduring the strike. Respondent had a commitment for 99-percent occupancy during the race season and the recordshows there was no decline. It was admittedly the busiesttime of the year for the kitchen. Thus, Respondent's ac-tions during recall of the strikers must be viewed as de-liberate and in no way qualified by peaks and valleys ofproductivity as normally influenced by striker activity.7-Further support for this view is found in Fischer's testi-mony detailing how the -recall list was determined andthe basis for that determination, i.e., - each striker waslisted by work function and ,thus confined to a specificgrouping on the recall list. If several work functionswere within the same department of the hotel they werenevertheless grouped separately..8 Respondent further de-termined, in its own mind, that such grouping was theonly proper basis for recall because the prestrike workfunction of each striker was equated with the "only"substantially equivalent employment. Moreover, Fischer,admittedly did not consider any striker's past employ-ment experience in the hotel when faced with filling anypoststrike vacancies, .notwithstanding his avowed policyThe record discloses tliat during the period following the strike newemployees were hired due to factors such as, Increased business, expand-ed pantry work, heavy banquets, need for extra employees, workload,race traffic, and heavy business Although five replacements for one strik-er were hired in the garage the lone striker was still recalled immediately†8 The strikers were listed in each group according to hotelwide senior-ity ARLINGTON HOTEL CO215of cross-training and multiple capabilities for all hotelemployees. In effect, Respondent disqualified all strikersfor recall except to their specific. prestrike positions argu-ing in brief that an employer has no obligation to recall apermanently replaced striker at strikes end In my view,Respondent's recall list as designed precludes consider-ation of an offer to any striker of a position that is sub-stantially equivalent to his or her prestrike positionRespondent cites many cases quoting selective lan-guage of the Courts and the Board to support its failureto recall the named strikers. The General Counsel, inturn, cites several cases quoting language from the courtsand the Board which is supportive of his complaint alle-gations. As is sometimes the case both parties can findsolace in the reported cases but such ambivalence mustbe resolved. My reading of the cases leads me to con-clude that Respondent was victimized by conceptualismand failure to distinguish factual support for the law ofthe case Respondent's arguments, as general proposi-tions, may be accurate when viewed in 'isolation butwhen viewed in conjunction with each case's factual cir-cumstances become less efficacious Respondent's maincase support is Lincoln Hills Nursing Home, 257 NLRB1145' (1981), cited for the proposition that Respondenthas no obligation to recall a replaced striker to any otheravailable position for which the striker may be qualifiedRespondent further argues that its recall procedure isidentical to that approved by the Board in Lincoln. Suf-fice it to say that the evidence in Lincoln showed thatrecalls were made by seniority as vacancies occurred inany available position. With regard to Respondent's spe-cific argument that the respondent .in Lincoln was not ob-ligated to recall a physical therapist to a nurses aide posi-tion, the decision clearly shows that the record did notcontain evidence that any prestrike position was avail-able at strikes end, resulting in a failure of proof on thepart of the General Counsel not an approval of Respond-ent's conduct Likewise, Respondent's reliance on NewEra Electric, 217 NLRB 477 (1975), is misplaced In NewEra the General Counsel • argued that the respondentshould have recalled a first-class lineman to a second-class lineman's position that was filled by a new hireThe administrative law judge found that the striker'sstatus was in question in addition to finding that theGeneral Counsel was in error in his argument that aprestrike position was available for the alleged discrimin-atee which the General Counsel argued placed an obliga-tion on the respondent to offer the position to the ques-tionable striker.In addition to disagreeing with Respondent's arguedcase support, I reject the dual premise for structuring therecall list, i.e , Respondent's only obligation to a return-ing striker is reinstatement in 'to his prestrike positionand, if the striker's prestrike position is filled with a per-manent replacement hired during the strike, Respondenthas no further recallobligaiions to the striker unless anduntil the permanent replacement leaves 9 In my view,9 Except for specific instances raised in the record or alluded to in thisdecision It is undisputed that the replacement employees hired during thestrike were permanent••Respondent has confused its obligations to reinstate re-turning strikers with the rights of economic strikers whohave unconditionally applied- for reinstatement If an eco-nomic striker fails to apply unconditionally for reinstate-ment the employer is free to continue hiring replacementemployees; however, on a striker's unconditional-applica-tion to return the employer has obligations of reinstate-ment as a matter of law. Such obligations are not quali-fied by the language of the, unconditional offer. Respond-ent's erroneous view of its reinstatement obligations andthe law in this regard is not- a defense. Accordingly, Ireject Respondent's.argument that an economic striker isonly entitled to full reinstatement to his prestrike job.Further, I reject Respondent's reliance on the failure ofany striker to express an interest in a job other than hisor her prestrike job. Respondent has the obligation tooffer reinstatement to returning strikers and must do sowithout discrimination against the returning strikers Alesser job with less pay and/or reduced benefits may notbe as attractive but it is better than no job at all.. Thecases cited by Respondent make it abundantly clear , thatoftentimes replaced economic strikers are offered lesserjobs until their prestrike positions become vacant Nocited case stands for the proposition that an employercan refuse to offer other jobs to the economic strikersbecause they have been replaced.The Board in Zapex Corp, 235 NLRB 1237 (1978),synthesized rights and duties attendant to reinstatementof strikers as follows (at 1238).Certain principles governing the reinstatementrights of economic strikers are by now well settledIn NL.R.B. v. Fleetwood Trailer Co, Inc , 389 U S375, 378' (1967), the Supreme Court held that if,after conclusion of a strike, the employer "refusesto reinstate- striking employees, the effect is to dis-courage employees from exercising their rights, toorganize and to strike 'guaranteed by [Sections] 7and 13 of _the Act. . Accordingly, unless the- employer who refuses to reinstate strikers can showthat his action was due to 'legitimate and substantialbusiness justifications,' heis guilty of an unfair laborpractice The burden of proving justification is onthe employer." The Court in Fleetwood relied on itsdecision in NL.R.B. v. Great Dane Trailers,, Inc.,388 U.S. 26, 34 (1967), where it held that "once ithas been proved that the employer engaged in dis-criminatory conduct which could have adverselyaffected employee rights to some extent, the burdenis upon the employer to establish that he was moti-vated by legitimate objectives since proof of moti-vation is most accessible to him." In reevaluatingthe rights of economic strikers in light of Fleetwoodand Great Dane, the Board in The Laidlaw Corpora-tion, 171 NLRB 1366, 1369 (1968), stated that:,The underlying principle in both Fleetwood andGreat Dane, supra, is that certain employer con-duct, standing alone, is so inherently destructive. of employee rights that evidence of specific an-tiunion motivation is not needed 14 Specifically inFleetwood, the Court found that hiring new em- 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD'ployees in the face of outstanding applications forreinstatement from striking employees is pre-sumptively a violation of the Act, irrespective ofintent unless the employer sustains his burden byshowing legitimate and substantial reasons for hisfailure to hire the strikers.14 See also NLRB v Erie Resustor Corp, 373 US 221 (1963)Even if a finding of annuniOn motivation is necessary, the employ-er's preference for strangers over tested and competenent employ-ees is sufficient basis for inferring such motive, and we, in agree-ment with the Trial Examiner, would do so if we consideredmotive materialIn addition the Supreme Court in Fleetwood stated. "Ifand when a job for which the striker is qualified be-comes available, he is entitled to an offer of reinstate-ment." 389 U.S. at 381. The right can be defeated only ifthe employer can show "legitimate and substantial busi-ness justifications." Obviously, the Court is requiring anemployer to be impartial in hiring for any and all vacan-cies, particularly when there are outstanding applicationsfrom replaced economic strikers. In.the instant case, withthe exception of three employees, the record evidenceshows that Respondent made a judgment based on thestrikers' written offer to return to work and supportedby the meekest of testimony dealing with attitude of em-ployees. There was no legitimate and substantial businessjustification for preferring newly hired employees overthe returning strikers to fill necessary • vacancies in , thehotel. Respondent had in the past transferred a painter todishwasher to houseman, a houseman -to hotel trainee, abar porter to furniture finisher, and a bartender to roomservice manager.Rather than consider striking employees for reinstate-ment to vacancies occurring after a cessation of strike ac-tivities Respondent hired new employees. From March20 'through November 3 (the date Respondent recalledthe last striker) Respondent hired as new employees 14waitresses, 4 waiters, 44 maids, 2 inspectresses, 16 barpersons, 1 beverage person, 29 housemen, 2 newsstandemployees, 1 garage employee, 5 repairmen, 1 watch-man, 1 cashier, 9 restaurant hostesses, 6 pantry employ-ees, 26 stewards, 9 dishwashers, and 6 cooks During thisentire employment period the strikers were- recalled byseniority only as vacancies occurred in their prestrikepositions.It is clear that Repondent's expressed policy of recallresulted in the discriminatory conduct alleged by theGeneral Counsel. Moreover, Respondent's implementa-tion of the recall policy included delayed discriminationin that Respondent hired new employees rather thanconsider the outstanding applications of the strikers- Respondent argues alternatively that the GeneralCounsel has not proven a discriminatory _motive for therecall policy and the resulting failure to reinstate strikingemployees. In my view the General Counsel has met hisburden of proving discrimination whether he must provemotive or not and Respondent has not proffered legiti-mate and substantial business justifications for refusing torecall the strikers to various existing positions when the-strike ended Further, the parties stipulated that thenamed strikers were qualified for the very vacancies thatexisted at strikes'end and those that occurred during therecall period. In addition, Respondent's records reflectthe following: In housekeeping-maids-permanent, threeprestrike positions, over and above those filled at strikesend, were vacant 10 Therefore three additional strikingmaids should have been recalled immediately. Also, onApril 23 Catherine Woodall was transferred out ofhousekeeping creating a vacancy for a maid whichshould have been -offered to a striker. The -dining roompositions of waitress had eight- strikers. Four replace-ments, were hired before the strikers made application toreturn. Three strikers were recalled leaving one_prestrikeposition open at strikes end. The most senior a.m. wait-ress should have been recalled to that vacancy. Further,a newly hired waitress was employed on March 20 forthe tackroom but such vacancy should have been offeredto the most senior waitress with an outstanding applica-tion Three more newly hired employees reported aswaitresses in May and these vacancies should have beenoffered to the remaining strikers who had, applied for re-instatement. Respondent's argument a.m, waitress posi-tions are not comparable to p.m. waitress positions is re-jected in that Respondent does not classify waitresseswhen hired as a.m. or p m. In fact, the record shows thatwaitresses transfer from one dining room to another.Four cashiers went on strike and were premanently re-placed. As cashier vacancies occurred the strikers wererecalled by seniority. However one newly_ hired employ-ee transferred to food and beverage cashier prior to thelast striker's recall and that vacancy should have beenfilled by the remaining striker. Three banquet waitresseswhose names were on the call list participated in thestrike. Respondent immediately removed their namesfrom the call list ostensibly to replace them permanently.The record shows that one such replacement, Home,was transferred from part-time to regular part-time ban-quet waiter from the nonemployee group on the call list.Since Home was previously on the call list he could notoperate as a replacement employee Sonnier was a hotelemployee and not on the nonemployee call list but ratherthe hotel employee call list as extra help if the nonem-ployee call list was exhausted, and, therefore she couldnot be a replacement employee for the nonemployee calllist. Larry Guinn, a newly hired employee for the !ion-employee call list, was indeed a replacement employee.Thus, at strikes end two prestrike positions on the non-employee banquet call list were open and two strikersshould have been immediately recalled The first banquetwork after the strike was March 18, 19, 20, and 22,which was worked only by nonemployees on call,Home, _Guinn, and Berthia. Berthia was newly hired butdid not appear on Respondent's list as a replacement em-ployee, therefore, banquet work was available for all.three striking employees immediately after the strike andthey should have been recalled Respondent argues thatBanquet Supervisor Hoffman did not follow Fischer's in-structions to recall the strikers before hiring any outsideemployees and, therefore, Hoffman's dereliction of duty10 Catherine Woodall was erroneously listed as a permanent replace-ment s ARLINGTON- HOTEL CO217cannot be discrimination by Respondent Such an argu-ment places the onus on the returning striker which I amnot inclined to do: Hoffman is Respondent's supervisorand Respondent is responsible for-his actions. Moreover,Fischer's Instructions to Hoffman do not recognize theaccepted practice prior to the strike, i.e., that hotel em-ployees as alternates were only used for banquets afterthe nonemployee call list was exhausted. Also, therecord shows that a striker replacement in the employeecafeteria, Ashley Norling, who was not on the banquetcall list, worked banquets before striking employees wererecalled. In fact, the three strikers' names should nothave been removed from the list but should have simplybeen passed over for banquet work. I perceive the non-employee banquet call list as analogous to the hotel'spayroll from which striking employees are not removedwhen engaging in a strike.'1 With regard to maintenanceman Monte Cales he -was one of three that engaged instrike activities. Respondent hired- two replacement em-ployees but the record is unclear whether one or both ofthe other striking maintenance men were recalled atstrikes end. If they were not recalled a prestrike positionwas open and should have been offered to Cales onMarch 17 predating his actual recall of August 20 byseveral months. ,If the other strikers were ,recalled tomaintenance positions then Cales should have been con-,sidered for other vacancies which occurred before hisrecall to his prestrike position. Based on the above I con-clude and find that several striking -employees (enumer-ated above) should have been recalled immediately totheir prestrike positions and that those strikers whose po-sitions were filled by permanent 'replacements shouldhave been offered the vacancies present in other posi-tions in the hotel which Respondent filled with newlyhired employees It is Respondent's obligation, by Law,to treat returning strikers impartially and I specificallyfind that Respondent's refusal to consider striking em-ployees, who had made application to return, for posi-tions other than their prestrike positions discriminatedagainst the strikers by such refusal and by showing parti-ality for newly hired employees. Respondent's obligationis to offer vacancies to returning strikers The returningstriker has the right as an employee to refuse the offerand elect to await a vacancy in his prestrike positionAretha Collins: Respondent contends that Collins en-gaged in conduct sufficient to deny her reinstatementrights. The alleged conduct did not take place on thepicket line nor was there evidence .of any picket line mis-conduct. The alleged conduct of Collins was the singleisolated incident subject to scrutiny. While no miscon-duct by strikers is to be condoned it is manifest that thealleged conduct be fully considered before imposition ofdiscipline on strikers. To hold individual striking employ-ees subject to discipline, including the loss of reinstate-ment rights the proof must be substantial for the effect isto render the right to stnke nugatory.It is fully recognized that an employer has the burdenof proving that strikers engaged in conduct barring their" Had the General Counsel alleged that Dooley, Taylor, and Boonewere discriminatorily removed from the list when they went on strike Iwould have so foundreturn to employment. An employer's honest belief thatstrikers engaged in misconduct of a_ nature seriousenough to require discipline therefor is not a defense if itaffirmatively appears that such misconduct did not, infact, occur as alleged or was less serious in nature. Thequestion in the instant case becomes: Was the allegedmisconduct of the striker of a nature requiring disqualifi-cation for reemployment? I conclude and find that the al-leged statement of Collins was not of such a seriousnature as to deny her reinstatement rights. My conclu-sion is based on the lack of evidence from Respondent.The evidence presented only evinces a terse conversationbetween a striker .and nonstriker which occurred off thepicket line on the Employer's premises The apparentbasis for Respondent's decision to deny reinstatementwas subjective and not supported by the testimony of itsmain witness Thus, Brown's testimony did not disclosefear of reprisal or apprehension to continue workingduring the strike. Rather, Brown displayed lack of con-cern for the statement and affirmatively passed the state-ment off as the usual talk among maids who are andhave been coworkers. Further, Respondent did not fullyinvestigate the ,incident which to me evinces an attemptto seek reasons, however slight, not to reinstate certainstrikers to retaliate for striking. I also note that of thegroup Collins was singled out by Respondent on theslimmest of identity facts. Accordingly, I find that Col-lins was denied reinstatement as a returning striker un-lawfully and shall order her full reinstatement.Marie Halpain: Respondent removed Halpain's namefrom its recall list 2 to 3 weeks after the strike ended as aresult of information that Halpain_ was employed at alocal steak house. Subsequent to Halpain's removal sev-eral waitresses were hired by Respondent in March,May, June, and July contrary to Respondent's argumentthat the first available position for Halpain existed onAugust 17.12 Respondent further argued that if Halpaindid not lose her employee status in April she did so inJuly when she secured her second employment as a wait-ress which eliminated any recall rights prior to the firstavailable vacancy. I reject Respondent's arguments asunsupported by record evidence. Respondent's claims arebased on strikers securing regular and substantiallyequivalent employment elsewhere which by statutecauses the striker to lose employee status and thereforeany reinstatement rights to which they may otherwise beentitled. Respondent has the burden to establish that thestriker has lost employee status and that burden must bemet with objective evidence. The employer's belief,however honest or reasonable, • i† not sufficient TheBoard has stated, "The question of what constitutes 'reg-ular and substantially equivalent employment' cannot bedetermined by a mechanistic application of the literallanguage of the statute but must be determined on an adhoc basis by an objective appraisal of a number of fac-tors, both tangible and intangible, and includes the desireand intent of the employee concerned.' 32 I previously found that Respondent makes little or no distinction be-tween dining rooms when hiring waitresses, making Respondent's argu-ment that no vacancies occurred in the venetian dining room (Halpam'sformer work station) unavailing13 Little Rock Airmouve, Inc, 182 NLRB 666 (1970) 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt appears from the testimony of Fischer and Halpamthat the ebmperisation and benefits received by Halpainfrom the subject employment was.not equivalent nor wasHalpain satisfied with the interim employment. Fischerknew, or should have known, that Halpain's outside em-ployment was temporary while awaiting recall. Halpaintestified such was the case and Fischer reluctantly ac-knowledged he could not recall the entire conversationFischer did admit he knew at the time he was consider-ing Halpain's continued status as an employee of Re-spondent that the 'steak house was not a full-time businessand in fact was closing In addition, Fischer made noconscious effort to determine what employment Halpainhad secured on either .occasion. He was satisfied thatsomeone saw her woilung. That is not enough. The stat-ute requires more before a'"striker will be relieved of em-ployee status and the attendant rights. In my view, Re-spondent has again seized upon a meager circumstance inan attempt to punish an' employee for engaging in astrike. Accordingly, I conclude and find" that Respondenthas unlawfully -Withheld recall from Halpain in violationof the Act and shall order her full reinstatement.Frank Avant. Avant, on applying for reinstatement atthe strike's ,end, was told by Fischer that his job ofgarde-manger had been abolished and therefore hewould not be reemployed by the hotel. Respondent spe-cifically contends 'that there are no substantially equiva-lent ,positions for -which Avant is qualified. Apparently,Respondent refers to the sous chef position since the tes-timony of both chef Healy and Avant leads me to con-clude that Avant is not a sous chef. The record showsthat Avant performed numerous kitchen tasks in histenure with Respondent but sous chef was not amongthem. Albeit Avant was performing some tasks of agarde-manger before 'the strike, it appears that Ftscher'sbestowment of the title was benevolent in nature ratherthan a promotion The employment records show no re-classification of Avant to garde-manger nor did Avanttrain or supervise any employees in the garde-mangertasks As I pereeive the evidence, Fischer was simplytrying to add class to the kitchen operation and was rec-ognizing an existing highly paid kitchen employee whohad recently been demoted. However, whether or notAvant was in fact garde-manger, Respondent has theright to reduce kitchen cost and, if a strike presents thefirst opportunity, there is no vice in making adjustmentsat that time. The evidence does show that Avant's salaryand performance were discussed prior to the strike andseveral adjustments had already been made by the timethe strike started There are certain risks attached to em-ployees electing to engage in -strike activity and one ofthose is that the employer may be forced into belt tight-ening circumstances which subsequently eliminate theneed for employees or their functions. That, I feel, is thecase here The record is clear that Fischer was in themidst of a renovation of the hotel's services, particularlythe kitchen. Such reworks do not happen overnight norare they accomplished by a single stroke of the brush.Observation and. opportunity can be time consuming as itwas here. The heed for changes in the kitchen is wellsubstantiated in the record; however, the effect on Avantdoes not end there._ As I_ view the circumstances and thelaw Respondent may very well abolish a striker's job ordowngrade the functions for legitimate business reasonsbut that does not mean that the striker must be deniedreemployment Only in the case where no other vacan-cies exist can the striker be denied his reinstatementrights. That is not the case here From March 21through October 28, 47 positions in the kitchen werefilled with newly hired employees. Of those.47 positions12 were functions that Avant had specifically performedfor Respondent Whereas Avant's abilities to perform assous chef can be questioned, his capabilities in the pantryor as a cook cannot. Notwithstanding Avant's qualifica-tions (past work history) Respondent refused to considerAvant for any vacancy. Therein lies the violation as Isee it. Respondent has the obligation to treat returningstrikers impartially, which includes preferential treatmentfor the returning strikers in filling vacancies as theyoccur. Respondent cannot be heard to say that seekingout strikers to fill usual vacancies is burdensome orunduly restrictive. I see no other way that an employer'sobligations to strikers can be fulfilled if impartial treat-ment is the rule. In the last analysis, the Respondent onlyhas to offer a lesser position that is open. It is up to thestriker whether he is actually reemployed or not. Torefuse to give a returning striker the opportunity toresume his employment for less compensation or benefits,by preferring newly hired unknown employees, is primafacie partiality which I conclude and find is violative ofthe Act. Accordingly, I shall order Respondent to offerreinstatement to Avant to a kitchen position for whichhe is qualified. This includes the discharge of an incum-bent if necessaryWhile the testimony of Freida Wallace, cashier, is par-tially corroborated by objective evidence, I cannot fullycredit her- statements. Her recall of events and theirchronology was not specific enough to be helpful, exceptfor the ultimate fact, which I feel was more imaginativethan real. Respondent had what appeared to be a currentaddress in its files (which was occasioned by Wallace'sgiving such notice to her employer) and used it to recallWallace There was no forwarding by the Postal Service,which indicates a failure by Wallace to be concerned.There is no credible evidence in the record to suggestany wrongdoing on Respondent's part toward Wallace.Respondent having discharged its obligation to Wallace,as shown by .the objective evidence, I conclude and findthat Respondent has not violated the Act in regards toFreida Wallace. Accordingly, I shall dismiss the allega-tion as it pertains to -Wallace.In summary and pursuant to my findings above thefollowing strikers should have been reinstated to theirprestrike positions on the dates indicated.Aretha CollinsMarch 17Betty OmansMarch 17Joyce RichardsonMarch 17Wanda MorganApril 23Mary WillisMay 7Helen LloydMarch 20Violet DollMarch 17Debbie MauldinMay 6Maggie BrundagMay 15 ARLINGTON HOTEL CO219that each should have been offered reinstatement to thedate that each returning striker was actually reinstated oris actually reinstatedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ec115Mane HalpainMay 20Rita TaylorMarch 18Barbara DooleyMarch 18Lillie BooneMarch 18Gloria MorseOctober 6The following strikers 'should have been offered va-cancies for which they qualify pursuant to the stipulationof the parties on the date and position indicated:Ann Pascoe•May 10•maidRichard Alexander•March 19•housemanFrank Jones•March 26•housemanNathan Dendy•March 28•housemanMonte Cales•April 10•housemanWade Asbury•April 10•housemanLeroy Doll•April 14•housemanFrank Avant•March 26•cookI acknowledge the difficulty attached to determiningwhether any replaced striker would have accepted thealternative job offer or not; however, this circumstanceis caused by Respondent's discriminatory conduct andtherefore the returning strikers should not be held tosuffer for conduct not their own.ADDITIONAL CONCLUSIONS OF LAW1.Respondent discriminated against economic strikerswho had applied unconditionally to return to work inviolation of Section 8(a)(1) and (3) of the Act by refusingto recall them to their vacant prestrike positions.2.Respondent discriminated against replaced economicstrikers who had unconditionally applied to return towork in violation of Section 8(a)(1) and (3) of the Act byhinng new employees to fill vacancies for which the re-placed strikers were qualified.3.Respondent discriminated against economic strikersAretha Collins, Marie Halpain, and Frank Avant, each ofwhom applied for reinstatement, in violation of Section8(a)(1) and (3) of the Act by denying them reinstatementrights to employment.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminated against its strikingemployees, I find it necessary to order it to offer themfull reinstatement to their former positions or, if thesepositions no longer exist, to substantially equivalent posi-tions, with backpay computed on a quarterly basis andinterest therein to be computed in the manner prescribedin F. W. Woolworth Co., 90 NLRB 289 (1950), and Flori-da Steel Corp., 231 NLRB 651 (1977),' from the date14 See generally Isis Plumbing Go, 138 NLRB 716 (1962)ORDERThe Respondent, Arlington Hotel Company, Inc , HotSprings, Arkansas, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Discriminating against employees by failing toaccord them their reinstatement rights as economic strik-ers and without regard to whether each individual strikerhad been permanently replaced or not.(b)In any other manner Interfering with, restraining,coercing, or discriminating against its employees in theexercise of the rights guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer each striker, against whom the Respondenthas been found to have discriminated by refusing rein-statement, full and immediate reinstatement to his or herformer job or, if that job no longer exists, to a substan-tially equivalent position of employment, without preju-dice to his or her seniority or other rights and privileges,or to a position for which the striker is qualified, andmake each such striker whole for any loss of pay suf-fered as a result of the discrimination against him or herin the manner set forth hereinabove in the section enti-tled "Remedy"(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful to a determination of each striker's se-niority and the position Respondent is required to offereach striker and the amount of backpay due each discn-minatee.(c)Post at its Hotel in Hot Springs, Arkansas, copiesof the attached notice marked "Appendix."16 Copies ofthe notice, on forms provided by the Regional Directorfor Region 26, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material." If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director in writing within 20IT IS ALSO ORDERED that the complaint be dismisseddays from the date of this Order what steps the Re-insofar as it alleges violations of the Act not specificallyspondent has taken to comply.found.